DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are the national stage entry of PCT/JP2018/035191 filed 21 September 2018. Acknowledgement is made of the Applicant’s claim of domestic priority to JP2017183086 filed 22 September 2017. A certified translation was provided on 16 July 2021. The effective filing date of the instant application is accordingly 22 September 2017.

Examiner’s Note
Applicant's amendments and arguments filed 26 January 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 26 January 2022, it is noted that claims 1, 36, and 38 have been amended and claim 39 has been newly added. Support can be found in the specification at [0024, 0026]. No new matter has been added.

Status of the Claims
Claims 1-6, 8, 13-14, 17-19, and 29-39 are pending.
Claims 1-6, 8, 13-15, 17-19, and 29-39 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-5, 8, 13-14, 17-19, 29-30, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sitz et al. (US 2002/0100185).
The Applicant claims, in claim 1, a patch composition comprising a support and a plaster wherein the plaster comprises a) and aliphatic compound with a hydrophilic group, b) a non-aqueous adhesive, and c) a solvent (2-35% based on the plaster after drying the patch but before application). Claim 2 limits the support to being impermeable to solvent. Claims 4-5 narrow the aliphatic compound to a list of species that includes C8-22 alcohols. In claim 8, the adhesive comprises an acrylic polymer or a combination of acrylic and rubber polymers. Claim 13 narrows the solvent to an acyclic or cyclic aliphatic hydrocarbon, ester, or water and in claim 14 the solvent is a mix of ethyl acetate and n-heptane. In claims 17-19, the preparation further comprises a drug that can be fentanyl or oxycodone. Claim 29 provides a range of ratios of acrylic to rubber polymer including 1:1. Claim 30 provides a range of ratios of n-heptane to ethyl acetate including 1:1. Claim 37 requires the composition to exclude water as a solvent. Claim 38 
Sitz teaches a method of selectively removing volatile components from a coated composition wherein the composition is a transdermal drug delivery composition which can be a patch [0001, 0007]. The transdermal patch includes a drug-in-adhesive layer between an impermeable backing and a release liner [0006]. The patch coating can further comprise a pharmaceutically active agent, a pressure sensitive adhesive, and optionally penetration enhancers and other excipients [0007]. Examples of solvents include ethyl acetate, heptane, and mixtures thereof [0027]. Examples of liquid excipients include penetration enhancers and solubilizers such as C8-22 fatty alcohols such as lauryl alcohol [0030], which is identified in the instant specification as reading on the required aliphatic compound (See specification at [0012]). Alternative penetration enhancers are included in the dried composition in about 8.2-9.4% [0054]. Examples of suitable active agents include fentanyl [0031]. Examples of suitable adhesives include acrylates, natural and synthetic rubbers, and combinations thereof [0032]. Sitz prepared the described composition and then subjected it to a heating and drying protocol wherein it was determined that the solvents are present in residual amounts after drying in a range of 0.1-9% [0054]. Example 2 shows ethyl acetate remains in about 8.7% (Table 3).
The specific combination of features claimed is disclosed within the broad generic ranges taught by Sitz but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of solvents, adhesives, active agents, and penetration enhancers from within a prior art disclosure, to arrive at compositions “yielding no more than one 
After drying, up to 9% of residual solvent was shown to be present, therefore it would have been obvious to prepare the patch of Sitz and retain up to about 9% of the solvent. Moreover, an amount of 10% is reasonably close to 9%, thus reading on claim 1. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). Since combinations of solvents are taught, a 1:1 ratio of ethyl acetate and heptane would have been obvious. Along the same rationale, a 1:1 ratio of acrylate and rubber adhesive would have been obvious since combinations thereof are taught by Sitz. Since Sitz does not teach including water, the composition can be considered to be anhydrous. As such, Sitz renders obvious instant claims 1-2, 4-5, 8, 13-14, 17-19, 29-30, and 37-39.

Claims 1-2, 4-6, 8, 13-14, 17-19, 29-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sitz et al. (US 2002/0100185) in view of Yacoby-Zeevi et al. (US 2018/0140610). 
See above for a description of claims 1-2, 4-5, 8, 13-14, 17-19, 29-30, and 37-39. Claims 6 and 31-35 require the aliphatic compound to be selected from the group comprising stearyl alcohol wherein the alcohol is present in amounts of 1-2%. Claim 34 requires the ratio of stearyl alcohol to fentanyl to be in the range of from 1:1 to 1:10.
supra, is herein applied in its entirety for its teachings of a transdermal patch comprising ethyl acetate, heptane, acrylate adhesive, rubber adhesive, fentanyl, and lauryl alcohol wherein the solvent remains after drying in up to 9% and wherein the ratio of multiple solvents would be obvious to optimize at 1:1. In some examples, penetration enhancers are included in the dried composition in about 8.2-9.4% [0054].
Sitz does not teach the penetration enhancer as being stearyl alcohol nor does it teach the claimed amount thereof.
Yacoby-Zeevi teaches transdermal patch compositions comprising an active agent, a plasticizer, a penetration enhancer, and a pressure-sensitive adhesive [0006-0010]. The penetration enhancer can be a fatty alcohol selected from the group comprising both lauryl alcohol and stearyl alcohol [0069-0070]. In general, penetration enhancers can be used in about 5% to about 25% by weight [0081] or as low as 1% (see Table A-1). The purpose of the penetration enhancer is to increase the permeability of skin to an active agent [0046]. The active agent can be used in amounts of from 1-50% (Table A-1)
Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Thus, it would have been obvious to prepare the composition of Sitz and substitute stearyl alcohol in place of lauryl alcohol as both are taught as being penetration enhancers in patch compositions. 
That being said and in lieu of objective evidence of unexpected results, the amount of penetration enhancer can be viewed as a variable which achieves the .

Claims 1-5, 8, 13-14, 17-19, 29-30, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sitz et al. (US 2002/0100185) in view of Kim et al. (US 5,505,956).
See above for a description of claims 1-2, 4-5, 8, 13-14, 17-19, 29-30, and 37-39. Claim 3 requires wherein the support is a solvent-permeable support.
Sitz, as applied supra, is herein applied in its entirety for its teachings of a transdermal patch comprising ethyl acetate, heptane, acrylate adhesive, rubber adhesive, fentanyl, and lauryl alcohol wherein the solvent remains after drying in up to 
Sitz does not teach the support as being solvent-permeable.
Kim teaches a medicinal patch that delivers a certain amount of drug through the skin (transdermally) (col 1, lns 9-17, 36-42). Kim teaches that methods of enhancing the percutaneous absorption of active agents by using a water-impermeable backing layer have been reported but suffer the disadvantage of the possibility of sweat causing skin-irritation and forcing the patch to not stick to the skin (col 2, lns 8-20). In order to eliminate said problems, a highly water-permeable material such as non-woven fabric, can be used (id). It is noted that Kim teaches drawbacks to the permeable backing as well but solves these issues by involving multiple additional layers on the patch (col 5, lns 20-30).
It would have been prima facie obvious to modify the invention of Sitz to include a permeable backing layer, as taught by Kim, so as to prevent skin irritation and reduce sweat-induced removal of the patch. The resulting composition renders obvious instant claim 3 and, accordingly, claims 1-5, 8, 13-14, 17-19, 29-30, and 37-39 are also obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive. Applicant argues, on page 5 of their remarks, that the combination of references fails to teach or suggest solvent in a range of 10-35% by weight.
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)).

Claims 1-2, 4-6, 8, 13, 17-19, 31, 34, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Oshlack et al. (US 2002/0010127).
See above for a description of claims . Claim 36 requires the solvent to be present in amounts from 15-35% by weight.
Oshlack teaches a controlled release transdermal delivery system comprising an opioid agonist, opioid antagonist, and an adhesive [0050]. The solvent may be present in from 0.1-30%, opioid agonist in 0.1-20%, and opioid antagonist in from 0.1-20% wherein the backing layer is impermeable to the active substance [0061]. Regarding the solvent, a polar solvent may be used [0065] such as ethyl acetate [0250]. The opioid agonist may be fentanyl [0034]. A matrix may be used and may include stearyl alcohol and/or acrylic polymers [0115, 0136]. The matrix layer, which adheres to the backing layer [0064], can be present in 20-90% [0061]. It is noted that Oshlack does not require water as a solvent and provides many alternatives to water including any C3-C4 diol [0065].
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613